Citation Nr: 0200871	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  00-12 093	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to a program of vocational rehabilitation 
training in accordance with the provisions of Chapter 31, 
Title 38, United States Code.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran had active service from October 1978 to January 
1999.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 determination of the 
Department of Veterans Affairs (VA) Vocational Rehabilitation 
and Counseling (VR&C) division of the Regional Office in 
Milwaukee, Wisconsin (RO).

A hearing was held in August 2001 before the Board Member 
signing this document.  A transcript of the hearing testimony 
is on file.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

By a rating decisions dated in September 1999, the RO 
established service connection for bilateral hearing loss, 
tinnitus, hypertension, gastroesophageal reflux disease, and 
disabilities of the right shoulder, the lumbar spine, both 
elbows, both knees, and the left ankle.  The combined rating 
for the service-connected disabilities was 30 percent.

The veteran applied for vocational rehabilitation benefits 
and in December 1999 he met with a VA counseling psychologist 
for an initial evaluation.  The counseling psychologist 
determined that the veteran did not have an employment 
handicap.  The veteran was thereafter informed that he was 
not entitled to receive vocational rehabilitation services 
because he was already suitably employed.

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service-
connected disabilities to become employable to the maximum 
extent feasible and to obtain and maintain suitable 
employment.  38 U.S.C.A. § 3100; 38 C.F.R. § 21.1.  The basic 
requirements for eligibility for vocational rehabilitation 
training include an employment handicap.  An employment 
handicap is "an impairment of the veteran's ability to 
prepare for, obtain, or retain employment consistent with the 
veteran's abilities, aptitudes, and interests."  38 C.F.R. § 
21.51(b).  The term "impairment" is defined as a restriction 
on employability caused by disabilities, negative attitude 
towards the disabled, deficiencies in education and training, 
and other pertinent factors.  38 C.F.R. § 21.51(c).  The law 
provides that an "employment handicap" does not exist when 
either the veteran's employability is not impaired, that is, 
when a veteran who is qualified for suitable employment does 
not obtain or maintain such employment for reasons within his 
control, or when the veteran has overcome the effects of 
impairment of unemployability through employment in an 
occupation consistent with his pattern of abilities, 
aptitudes, and interests, and is successfully maintaining 
such employment.  38 C.F.R. § 21.51(f)(2)(i) & (iii).

By a rating decision dated in January 2000, the RO 
established service connection for diabetes mellitus and 
rated this disability as 20 percent disabling.  The combined 
rating for the veteran's service-connected disabilities 
increased to 40 percent.

At the hearing in August 2001, the veteran testified that his 
employment was at risk without an advanced post graduate 
degree.  He asserted that his employability is impaired and 
that he may no longer be qualified for his current 
employment, i.e., that he needs additional training just to 
maintain his current employment.  The veteran described the 
impact of his service-connected disabilities on his ability 
to function in his profession and indicated that the duties 
of his current position aggravate his service-connected 
disabilities.

The provisions of 38 C.F.R. § 21.50(c) provide that the 
initial evaluation shall include consideration of the 
handicapping effects of the veteran's service-connected 
disabilities on his employability.  The grant of service 
connection for diabetes mellitus, rated as 20 percent 
disabling, after the initial evaluation constitutes new and 
material evidence which may justifies a change in the RO's 
decision as to whether or not the veteran has an employment 
handicap and whether his current employment is suitable.  
38 C.F.R. § 21.58.

The RO must reevaluate the vocational rehabilitation claim 
and redetermine whether or not the veteran has an employment 
handicap taking into consideration all of the veteran's 
service-connected disabilities and his current 40 percent 
combined disability rating.

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and the implementing regulations are 
fully complied with and satisfied.  The 
RO should request the veteran to provide 
an up-to-date account of his current 
employment situation.

2.  The RO should redetermine whether the 
veteran has an employment handicap.  To 
that end, the RO should arrange for any 
interviewing and testing of the veteran 
deemed necessary.  This review must 
include consideration of all of the 
veteran's service-connected disabilities.  
If the claim remains denied, the veteran 
should be furnished with an appropriate 
supplemental statement of the case.  
After he is afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


